DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 4, 5, 10, 11, 14 and 17 are objected to because of the following informalities: 
Claim 4 recites “EEG” in line 1, but should read “electroencephalogram (EEG)”
Claim 5 recites “HRV” in line 1, but should read “heart rate variability (HRV)”
Claim 10 recites “EEG” in line 3, but should read “electroencephalogram (EEG)”
Claim 10 recites “HRV” in line 4, but should read “heart rate variability (HRV)”
Claim 11 recites “PPG” in line 1, but should read “photoplethysmogram (PPG)”
Claim 14 recites “RDF” in line 1, but should read “random decision forest (RDF)”
Claim 17 recites “EEG, HRV, and PPG” in lines 3-4 and 7, but should read “electroencephalogram (EEG), heart rate variability (HRV), and photoplethysmogram (PPG)”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Claims 1, 17, and 21 recite the limitation “the measured cognitive load” in lines 9, 15, and 10-11, respectively. There is insufficient antecedent basis for this limitation in the claims.
The term "mental function metric(s)" in claims 6-8, 10, 13, and 17 is an unclear term which renders the claim indefinite.  The term "mental function metric(s)" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what the term “metric” entails, and what the term must or must not include. For examination purposes, the Examiner is interpreting the limitation as a broad form of measurement.
Claim 7 recites the limitation “power” in line 1. It is unclear as to which parameter the term is referring to. For examination purposes, the Examiner is interpreting the limitation in terms of fatigue.
Claim 8 recites the limitation “pressure” in line 1. It is unclear as to which parameter the term is referring to. For examination purposes, the Examiner is interpreting the limitation in terms of intensity and stress.
Claim 13 recites the limitation “power, and pressure” in line 2. It is unclear as to which parameters the terms are referring to. For examination purposes, the Examiner is interpreting the “power” limitation in terms of fatigue and the “pressure” limitation in terms of intensity and stress.
The term “analytical model” in claims 10, 14-15, and 17-18 is a broad term which renders the claim indefinite. The term "analytical model" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what the term “analytical model” entails, whether it constitutes of software, hardware, or a combination of software and hardware. 

Claim 20 recites “a sensor location in accordance with the International 10-20 system” in lines 1-2. This claim is referring to a specific set of guidelines that are not easily accessible, as they are disclosed in a separate document. The guidelines are not discussed in the specification clearly enough for a person of ordinary skill in the art to fully understand. Therefore, this claim is indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-13 and 15-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bach et al (U.S. Publication No. 2020/0008725)
Regarding Claim 1, Bach discloses a computer-implemented process to assess task performance (a neurometric-enhanced performance assessment system (NEPAS) 100; [0117]), the process comprising: 
capturing physiological data from a sensor configured in a user's wearable device while the user performs a task (the neurometric interface 120 comprises a plurality of neurophysiological sensors arranged on a base, such as a headband or virtual reality headset 137, plus a power supply and a transmitter that transmits neurometric data to the recorder. The base is configured to be worn on the subject's head and to place the neurophysiological sensors in contact with the head; [0127); 
individualizing the physiological data to the user based on comparison with historical user physiological data (the database includes data from the population that performed the training program regarding their completion of the first set of tasks the first time, their completion of a training program, and their completion of the first set of tasks a second time. The method further comprises comparing the population's first time and second-time performances of the first set of tasks and corresponding brain activity data; and, on the basis of the comparison, predicting how much the individual's performance in the screening task will improve upon completion of a training regimen (demographics, surveys and other individual factors may also be used in the prediction); [0422]; FIG. 20 is a block diagram illustrating several closed feedback loops in one embodiment of a neurometric enhanced performance assessment system 660…The provision of real-time feedback 670 to the subject (e.g., brain imagery, charts, graphs, maps) produces a visualization feedback loop 669 when the subject, seeking to improve his/her performance, adjusts his/her focus and attention in response to the visualization. Also, the generation of an intervention plan 672 followed up by coaching or trainer input 673 forms an intervention feedback loop 671; [0253-0254]); 
measuring the user's cognitive function determined as a function of the individualized physiological data (An individualized cognitive training program is prepared for each worker, comprising a set of training tasks selected to improve connectivity of the worker's relevant brain networks and their resilience to distractions, under both baseline and stressful conditions; [0271]); and, 
automatically notifying the user of cognitive fatigue (the plurality of cognitive domains can include at least five of the following: processing speed and reaction time, pattern recognition, ability to sustain attention, learning speed, working memory, creativity, autonomic engagement in a task, emotional resilience, burnout, fatigue, and memory; [0228]); Examiner’s Note: Multiple cognitive domains are measured, including fatigue and burnout, which are brain states that are associated with inferior performances) detected based on evaluating the measured cognitive load as a function of time (The transducer is configured to generate real-time alerts, after patterns have been identified, when subsequently collected EEG data from the investor or trader indicates that their brain state (or physiological state) is associated with either inferior performance, superior performance, or both; [0494]).  

Regarding Claim 2, Bach discloses wherein the wearable device further comprises a gaming headset (the neurometric interface 120 comprises a plurality of neurophysiological sensors arranged on a base, such as a headband or virtual reality headset 137; [0127]).  

Regarding Claim 3, Bach discloses wherein the task further comprises playing a game (the person performs the task (s). It one implementation, the behavioral task interface 110 comprises one or more exercise machines 131, simulators 132, computer exercises 133, and games 134; [0122]).  

Regarding Claim 4, Bach discloses wherein the sensor further comprises an EEG sensor and the physiological data further comprises a signal encoding the user's brain activity (Common but non-limiting examples of neurophysiological sensors include a portable electroencephalograph (EEG)…EEG measures electrical signals in the brain; [0098-0099]).  

Regarding Claim 5, Bach discloses wherein the physiological data further comprises HRV data encoding the user's cardiovascular activity ([0256]; Table 2).  
(FIG . 16 illustrates one embodiment of a method 600 of constructing an integrity map of the brain's functional systems . In block 601, equip a subject with one or more neurophysiological sensors of brain activity and optionally also other types of physiological sensors. In block 603, have the subject complete a set of tasks which test the subject across a plurality of cognitive domains; [0228]).  

Regarding Claim 7, Bach discloses wherein the mental function metric further comprises power (the plurality of cognitive domains can include at least five of the following: processing speed and reaction time, pattern recognition, ability to sustain attention, learning speed, working memory, creativity, autonomic engagement in a task, emotional resilience, burnout, fatigue, and memory; [0228]).  

Regarding Claim 8, Bach discloses wherein the mental function metric further comprises pressure (the plurality of cognitive domains can include at least five of the following: processing speed and reaction time, pattern recognition, ability to sustain attention, learning speed, working memory, creativity, autonomic engagement in a task, emotional resilience, burnout, fatigue, and memory; [0228]).  

Regarding Claim 9, Bach discloses wherein notifying the user further comprises sending a notification from the user's wearable device to a mobile app configured in another device (The equipment comprises one or more neurophysiological sensors, a processor, and a controller. The one or more neurophysiological sensors are configured to monitor and generate data of brain activity of an attentional network of the person's brain…The processor analyzes the brain activity data of the default network to assess whether the person is performing a cognitive task . The processor analyzes the brain activity data of the attentional network to assess whether the person is paying sufficient attention to performing the task, wherein sufficiency of attention is a function of a degree of brain activity in the attentional network. The controller alerts the person with a sensory stimulus such as haptic feedback, a light, or a sound when the assessment indicates that the person is not paying sufficient attention to performing the task; [0435]; The controller 165 a controller is a chip, an expansion card, or a stand-alone device that interfaces with a peripheral device. The controller 165 operates a sensory output device that provides a sensory output such as haptic feedback, light, and/or sound; [0242]).  

Regarding Claim 10, Bach discloses a computer-implemented process to assess gaming performance (a neurometric-enhanced performance assessment system (NEPAS) 100; [0117]), the process comprising:
capturing live physiological data from a sensor configured in a user's gaming headset while the user plays a game (the neurometric interface 120 comprises a plurality of neurophysiological sensors arranged on a base, such as a headband or virtual reality headset 137, plus a power supply and a transmitter that transmits neurometric data to the recorder. The base is configured to be worn on the subject's head and to place the neurophysiological sensors in contact with the head; [0127), wherein the live physiological data comprises EEG ([0098-0099]) and HRV data ([0256]; Table 2); 
individualizing the live physiological data to the user based on comparison with historical user physiological data (the database includes data from the population that performed the training program regarding their completion of the first set of tasks the first time, their completion of a training program, and their completion of the first set of tasks a second time. The method further comprises comparing the population's first time and second-time performances of the first set of tasks and corresponding brain activity data; and, on the basis of the comparison, predicting how much the individual's performance in the screening task will improve upon completion of a training regimen (demographics, surveys and other individual factors may also be used in the prediction); [0422]; FIG. 20 is a block diagram illustrating several closed feedback loops in one embodiment of a neurometric enhanced performance assessment system 660…The provision of real-time feedback 670 to the subject (e.g., brain imagery, charts, graphs, maps) produces a visualization feedback loop 669 when the subject, seeking to improve his/her performance, adjusts his/her focus and attention in response to the visualization. Also, the generation of an intervention plan 672 followed up by coaching or trainer input 673 forms an intervention feedback loop 671; [0253-0254]); 
measuring the user's cognitive function determined as a function of: the individualized physiological data (An individualized cognitive training program is prepared for each worker, comprising a set of training tasks selected to improve connectivity of the worker's relevant brain networks and their resilience to distractions, under both baseline and stressful conditions; [0271]); 
a plurality of mental function metrics (FIG . 16 illustrates one embodiment of a method 600 of constructing an integrity map of the brain's functional systems . In block 601, equip a subject with one or more neurophysiological sensors of brain activity and optionally also other types of physiological sensors. In block 603, have the subject complete a set of tasks which test the subject across a plurality of cognitive domains; [0228]); and, 
a predictive analytic model (In block 266 , build a predictive model that predicts the person's expected immediate and long-term performance and rate of progress on a related real-world activity or on the tested tasks themselves; [0195]) trained with reference physiological data representative of a population of users playing a similar game (the method further comprises building a predictive model of each team member's potential, wherein the predictive model predicts an improvement goal for each cognitive domain that is a function of both the team member's data and collective data indicating levels of improvement that other persons have achieved; [0388]); and, 
automatically notifying the user of cognitive fatigue (the plurality of cognitive domains can include at least five of the following: processing speed and reaction time, pattern recognition, ability to sustain attention, learning speed, working memory, creativity, autonomic engagement in a task, emotional resilience, burnout, fatigue, and memory; [0228]); Examiner’s Note: Multiple cognitive domains are measured, including fatigue and burnout, which are brain states that are associated with inferior performances) detected based on evaluating the measured cognitive function as a function of time (The transducer is configured to generate real-time alerts, after patterns have been identified, when subsequently collected EEG data from the investor or trader indicates that their brain state (or physiological state) is associated with either inferior performance, superior performance, or both; [0494]).  

Regarding Claim 11, Bach discloses wherein the live physiological data further comprises PPG data ([0256]; Table 2).  

Regarding Claim 12, Bach discloses wherein the historical user physiological data further comprises data selected from the group consisting of EEG ([0098-0099]), HRV ([0256]; Table 2), and PPG ([0256]; Table 2).  

Regarding Claim 13, Bach discloses wherein the plurality of mental function metrics further comprise power, and pressure (the plurality of cognitive domains can include at least five of the following: processing speed and reaction time, pattern recognition, ability to sustain attention, learning speed, working memory, creativity, autonomic engagement in a task, emotional resilience, burnout, fatigue, and memory; [0228]).    

Regarding Claim 15, Bach discloses wherein measuring the user's cognitive function further comprises training an individualized predictive analytic model (In block 266 , build a predictive model that predicts the person's expected immediate and long-term performance and rate of progress on a related real-world activity or on the tested tasks themselves; [0195]) based on the individualized physiological data and the reference physiological data (the method further comprises building a predictive model of each team member's potential, wherein the predictive model predicts an improvement goal for each cognitive domain that is a function of both the team member's data and collective data indicating levels of improvement that other persons have achieved; [0388]).

Regarding Claim 16, Bach discloses wherein notifying the user of cognitive fatigue further comprises triggering an indication visible to the user in the user's in-game field of view (The controller alerts the person with a sensory stimulus such as haptic feedback, a light, or a sound when the assessment indicates that the person is not paying sufficient attention to performing the task; [0435]).  

Regarding Claim 17, Bach discloses a computer-implemented process to assess gaming performance (a neurometric-enhanced performance assessment system (NEPAS) 100; [0117]), the process comprising: 
capturing live physiological data from a sensor configured in a user's gaming headset while the user plays a game (the neurometric interface 120 comprises a plurality of neurophysiological sensors arranged on a base, such as a headband or virtual reality headset 137, plus a power supply and a transmitter that transmits neurometric data to the recorder. The base is configured to be worn on the subject's head and to place the neurophysiological sensors in contact with the head; [0127), wherein the live physiological data comprises EEG ([0098-0099]), HRV ([0256]; Table 2), and PPG data ([0256]; Table 2); 
individualizing the live physiological data to the user based on comparison with historical user physiological data (the database includes data from the population that performed the training program regarding their completion of the first set of tasks the first time, their completion of a training program, and their completion of the first set of tasks a second time. The method further comprises comparing the population's first time and second-time performances of the first set of tasks and corresponding brain activity data; and, on the basis of the comparison, predicting how much the individual's performance in the screening task will improve upon completion of a training regimen (demographics, surveys and other individual factors may also be used in the prediction); [0422]; FIG. 20 is a block diagram illustrating several closed feedback loops in one embodiment of a neurometric enhanced performance assessment system 660…The provision of real-time feedback 670 to the subject (e.g., brain imagery, charts, graphs, maps) produces a visualization feedback loop 669 when the subject, seeking to improve his/her performance, adjusts his/her focus and attention in response to the visualization. Also, the generation of an intervention plan 672 followed up by coaching or trainer input 673 forms an intervention feedback loop 671; [0253-0254]), wherein the historical physiological data comprises EEG ([0098-0099]), HRV ([0256]; Table 2), and PPG data ([0256]; Table 2); 
training an individualized predictive analytic model based on a baseline predictive analytic model (In block 473, build a predictive model of the particular subject's expected performance, or of a performance goal for the particular subject, using heuristics derived from time-correlated streams of sensor data and task results. In one implementation, the predictive model predicts how long the subject will need to practice or train to achieve a predefined level of performance or proficiency. In another implementation, the model predicts a level of performance or proficiency that the particular subject will achieve if the subject keeps training indefinitely. In yet another implementation, the model predicts an asymptotic rate of progress over time that the subject will achieve with training. In block 475, generate an intervention plan to help the particular subject to improve his / her performance [0214]), the individualized physiological data, and reference physiological data representative of a population of users playing a similar game (the method further comprises building a predictive model of each team member's potential, wherein the predictive model predicts an improvement goal for each cognitive domain that is a function of both the team member's data and collective data indicating levels of improvement that other persons have achieved; [0388]); 
measuring the user's cognitive load determined as a function of: the individualized physiological data (An individualized cognitive training program is prepared for each worker, comprising a set of training tasks selected to improve connectivity of the worker's relevant brain networks and their resilience to distractions, under both baseline and stressful conditions; [0271]); 
a plurality of mental function metrics (FIG . 16 illustrates one embodiment of a method 600 of constructing an integrity map of the brain's functional systems . In block 601, equip a subject with one or more neurophysiological sensors of brain activity and optionally also other types of physiological sensors. In block 603, have the subject complete a set of tasks which test the subject across a plurality of cognitive domains; [0228]); and, 
the individualized predictive analytic model (In block 266, build a predictive model that predicts the person's expected immediate and long-term performance and rate of progress on a related real-world activity or on the tested tasks themselves; [0195]); and, 
automatically notifying the user of cognitive fatigue (the plurality of cognitive domains can include at least five of the following: processing speed and reaction time, pattern recognition, ability to sustain attention, learning speed, working memory, creativity, autonomic engagement in a task, emotional resilience, burnout, fatigue, and memory; [0228]); Examiner’s Note: Multiple cognitive domains are measured, including fatigue and burnout, which are brain states that are associated with inferior performances) detected based on evaluating the measured cognitive load as a function of time (The transducer is configured to generate real-time alerts, after patterns have been identified, when subsequently collected EEG data from the investor or trader indicates that their brain state (or physiological state) is associated with either inferior performance, superior performance, or both; [0494]).  

Regarding Claim 18, Bach discloses wherein training the individualized predictive analytic model further comprises a controlled training technique (In block 473, build a predictive model of the particular subject's expected performance, or of a performance goal for the particular subject, using heuristics derived from time-correlated streams of sensor data and task results. In one implementation, the predictive model predicts how long the subject will need to practice or train to achieve a predefined level of performance or proficiency. In another implementation, the model predicts a level of performance or proficiency that the particular subject will achieve if the subject keeps training indefinitely. In yet another implementation, the model predicts an asymptotic rate of progress over time that the subject will achieve with training. In block 475, generate an intervention plan to help the particular subject to improve his / her performance [0214]).  

Regarding Claim 19, Bach discloses wherein capturing live physiological data from the sensor further comprises artifact correction (The preprocessing step 871 utilizes low pass filtering to automatically remove eye and muscle motion artifacts. The channel location assignment 872 involves high pass filtering and interpolation to remove bad channels. The data centering 873 involves common average referencing to remove bad time windows…In addition to PCA, independent component analysis (ICA) is used to identify independent source components of the data, for example, EEG artifacts caused by eye and muscle movements as well as components related to brain states; [0150-0151]; [0280], [0307], [0477]).  

Regarding Claim 20, Bach discloses a sensor location in accordance with the International 10-20 system (EEG data was collected with CognionicsTM Q20 headsets that included 20 dry electrodes with a sampling rate of 500 Hz; [0278]; Examiner’s Note: The ConionicsTM Q20 is an EEG headset that follows the 10-20 system).

Regarding Claim 21, Bach discloses a computer-implemented process to assess mental performance (a neurometric-enhanced performance assessment system (NEPAS) 100; [0117]), the process comprising: 
storing physiological data (the method further comprises storing the reference data in a database and updating the reference data with the person's physiological data and performance data; [0513]) captured from a sensor configured in a user's wearable device during a task performance by the user (the neurometric interface 120 comprises a plurality of neurophysiological sensors arranged on a base, such as a headband or virtual reality headset 137, plus a power supply and a transmitter that transmits neurometric data to the recorder. The base is configured to be worn on the subject's head and to place the neurophysiological sensors in contact with the head; [0127); 
determining if the task performance is complete (The feedback display interface 135 is located within a viewing range of the subject and while the subject performs the tasks. The feedback display interface 135 provides the subject a visualization of the mapped 3D model to the subject while the subject is performing the task. In some implementations, the visualization is live, in real time, with relatively little lag time. In other implementations, one or more visualizations are provided after the task is completed; [0148]); 
in response to determining the task performance is complete: individualizing the physiological data stored during the completed task performance to the user based on comparison with historical user physiological data (the database includes data from the population that performed the training program regarding their completion of the first set of tasks the first time, their completion of a training program, and their completion of the first set of tasks a second time. The method further comprises comparing the population's first time and second-time performances of the first set of tasks and corresponding brain activity data; and, on the basis of the comparison, predicting how much the individual's performance in the screening task will improve upon completion of a training regimen (demographics, surveys and other individual factors may also be used in the prediction); [0422]; FIG. 20 is a block diagram illustrating several closed feedback loops in one embodiment of a neurometric enhanced performance assessment system 660…The provision of real-time feedback 670 to the subject (e.g., brain imagery, charts, graphs, maps) produces a visualization feedback loop 669 when the subject, seeking to improve his/her performance, adjusts his/her focus and attention in response to the visualization. Also, the generation of an intervention plan 672 followed up by coaching or trainer input 673 forms an intervention feedback loop 671; [0253-0254]); 
measuring the user's cognitive function based on the individualized stored physiological data (An individualized cognitive training program is prepared for each worker, comprising a set of training tasks selected to improve connectivity of the worker's relevant brain networks and their resilience to distractions, under both baseline and stressful conditions; [0271]); and, 
reporting the user's cognitive fatigue (the plurality of cognitive domains can include at least five of the following: processing speed and reaction time, pattern recognition, ability to sustain attention, learning speed, working memory, creativity, autonomic engagement in a task, emotional resilience, burnout, fatigue, and memory; [0228]); Examiner’s Note: Multiple cognitive domains are measured, including fatigue and burnout, which are brain states that are associated with inferior performances) determined based on evaluating the measured cognitive load as a function of time (The transducer is configured to generate real-time alerts, after patterns have been identified, when subsequently collected EEG data from the investor or trader indicates that their brain state (or physiological state) is associated with either inferior performance, superior performance, or both; [0494]).  

Regarding Claim 22, Bach discloses wherein the task performance further comprises the user playing a game (the person performs the task (s). It one implementation, the behavioral task interface 110 comprises one or more exercise machines 131, simulators 132, computer exercises 133, and games 134; [0122]).   

Regarding Claim 23, Bach discloses wherein reporting the user's cognitive fatigue further comprises providing the user feedback concerning the user's mental performance while the user performed the completed task (The equipment comprises one or more neurophysiological sensors, a processor, and a controller. The one or more neurophysiological sensors are configured to monitor and generate data of brain activity of an attentional network of the person's brain…The processor analyzes the brain activity data of the default network to assess whether the person is performing a cognitive task. The processor analyzes the brain activity data of the attentional network to assess whether the person is paying sufficient attention to performing the task, wherein sufficiency of attention is a function of a degree of brain activity in the attentional network. The controller alerts the person with a sensory stimulus such as haptic feedback, a light, or a sound when the assessment indicates that the person is not paying sufficient attention to performing the task; [0435]; The controller 165 a controller is a chip, an expansion card, or a stand-alone device that interfaces with a peripheral device. The controller 165 operates a sensory output device that provides a sensory output such as haptic feedback, light, and/or sound; [0242]).  

Regarding Claim 24, Bach discloses wherein reporting the user's cognitive fatigue further comprises the user's mental performance evaluated as a function of the user's mental performance measured based on user performance of at least one task previous to the completed task (FIG. 20 is a block diagram illustrating several closed feedback loops in one embodiment of a neurometric enhanced performance assessment system 660…The provision of real-time feedback 670 to the subject (e.g., brain imagery, charts, graphs, maps) produces a visualization feedback loop 669 when the subject, seeking to improve his/her performance, adjusts his/her focus and attention in response to the visualization. Also, the generation of an intervention plan 672 followed up by coaching or trainer input 673 forms an intervention feedback loop 671; [0253-0254]).  

Regarding Claim 25, Bach discloses wherein reporting the user's cognitive fatigue further comprises providing the user a prediction of the user's mental performance during a future task performance (In block 473, build a predictive model of the particular subject's expected performance, or of a performance goal for the particular subject, using heuristics derived from time-correlated streams of sensor data and task results. In one implementation, the predictive model predicts how long the subject will need to practice or train to achieve a predefined level of performance or proficiency. In another implementation, the model predicts a level of performance or proficiency that the particular subject will achieve if the subject keeps training indefinitely. In yet another implementation, the model predicts an asymptotic rate of progress over time that the subject will achieve with training. In block 475, generate an intervention plan to help the particular subject to improve his/her performance [0214]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Bach in view of Alailima et al (U.S. Publication No. 2020/0380882).
Regarding Claim 14, Bach fails to disclose wherein the predictive analytic model further comprises an RDF.
Similarly, Alailima discloses a method of quantifying aspects of cognition, wherein the predictive analytic model further comprises an RDF (The example classifier can be built using a machine learning tool, such as but not limited to linear/logistic regression, principal component analysis, generalized linear mixed models, random decision forests; [0156]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the RDF teachings of Alailima into those of Bach in order to (Alailima [0156]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANEL J JHIN whose telephone number is (571)272-2695.  The examiner can normally be reached on Monday-Fridays 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on 571-272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.J.J./Examiner, Art Unit 3791                                                                                                                                                                                                        
/MAY A ABOUELELA/Primary Examiner, Art Unit 3791